Order entered June 10, 2013




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-12-01486-CR
                                       No. 05-12-01487-CR

                             LOUIS HANCOCK DAITCH, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                         On Appeal from the Criminal District Court No. 3
                                      Dallas County, Texas
                         Trial Court Cause Nos. F11-45639-J, F11-45640-J

                                             ORDER
       In these cases, appellant raises issues related to the costs assessed against him. The

records, however, do not contain costs bills or other documents with itemized lists of costs

assessed in the cases.

       Accordingly, we ORDER the Dallas County District Clerk to file, within FIFTEEN

DAYS of the date of this order, supplemental clerk’s records containing detailed itemizations of

the costs assessed in the cases, including, but not limited to, specific court costs, fees, and court-

appointed attorney fees.       The supplemental clerk’s records shall also include documents

explaining any and all abbreviations used to designate a particular fee, cost, or court-appointed

attorney fee.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk, Criminal Records

Division; and to counsel for all parties.




                                                  /s/    DAVID EVANS
                                                         JUSTICE